Broyles, O. J.
1. The venue of the crime was sufficiently shown by the testimony adduced upon the trial.
2. There was some circumstantial evidence tending to connect the defendant with the offense charged, and it was not error for the court to instruct the jury upon the law of circumstantial evidence.
3. The admission of the evidence as to an alleged confession made by the defendant (complained of in special ground 5 of the motion for a new trial) was not error for any reason assigned.
4. The several excerpts from the charge of the court, complained of, when *648considered in tlie light of the entire charge and the facts of the case, disclose no reversible error.
Decided August 31, 1932.
Rehearing denied October 1, 1932.
Hugh jW. Combs, for plaintiff in error.
M. L. Felts, solid lor-general, contra.
5. The evidence authorized the verdict, and the refusal to grant a new trial was not error.

Judgment affirmed.


Lulce and Hooper, JJ., coneur.